ORDER

PER CURIAM.
Terrance Smith (“Defendant”) was charged with possession of a controlled substance under Section 195.202.1 His first trial ended January 28, 2005, in a mistrial with a hung jury. On June 30, 2005, the jury found him guilty at his second trial. After the jury found Defendant guilty of possession of a controlled substance, the trial court sentenced him to twelve years’ imprisonment. Defendant was sentenced as a prior and persistent offender.
In his sole point on appeal, Defendant claims that the trial court erred in admitting Officer Noonan’s testimony about the statements he received from the confidential informant because the informant’s statements were made out of court and constituted hearsay. Defendant made no specific objection to Officer Noonan’s testimony concerning information he received from the confidential informant. Without a specific objection, this point is not preserved for appeal. Nonetheless, we review for plain error.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2004, unless otherwise indicated.